[Cite as State v. Jewell, 2020-Ohio-479.]


                                         COURT OF APPEALS
                                       LICKING COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                   :   JUDGES:
                                                 :
                                                 :   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                       :   Hon. John W. Wise, J.
                                                 :   Hon. Patricia A. Delaney, J.
 -vs-                                            :
                                                 :   Case No. 2019 CA 00023
                                                 :
 JAMES A. JEWELL                                 :
                                                 :
                                                 :
        Defendant-Appellant                      :   OPINION


CHARACTER OF PROCEEDING:                             Appeal from the Licking County
                                                     Municipal Court, 19CRB00298



JUDGMENT:                                            REVERSED; JUDGMENT RENDERED




DATE OF JUDGMENT ENTRY:                              February 10, 2020




APPEARANCES:

 For Plaintiff-Appellee:                             For Defendant-Appellant:

 TRICIA M. MOORE                                     JAMES JEWELL, PRO SE
 Assistant Director of Law                           633 E. Crest Dr.
 40 West Main Street                                 Heath, OH 43056
 Newark, OH 43055
Licking County, Case No. 2019 CA 00023                                                     2



Delaney, J.

       {¶1} Defendant-Appellant James A. Jewell appeals his March 22, 2019

conviction and sentence by the Licking County Municipal Court for violation of a protection

order. The Plaintiff-Appellee is the State of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶2} On February 4, 2019, the Licking County Court of Common Pleas, Domestic

Relations Division granted a petition for an ex parte civil protection order against

Defendant-Appellant James A. Jewell in Case No. 2019 DR 00114.

       {¶3} On February 14, 2019, Jewell was charged with the violation of a protection

order, a misdemeanor of the first degree in violation of R.C. 2919.27. He entered a plea

of not guilty.

       {¶4} On February 21, 2019, after the full hearing on the petition for civil protection

order, the Licking County Court of Common Pleas, Domestic Relations Division denied

the petition for the civil protection order.

       {¶5} On March 12, 2019, the Licking County Court of Common Pleas, Domestic

Relations Division issued a Judgment Entry (Entry of Expungement), which ordered that

all official records pertaining to Case No. 2019 DR 00114 would be sealed and deleted,

so that all proceedings in the case were deemed to have not occurred. The ex parte

protection order and all records were ordered to be expunged and erased as a record.

       {¶6} On March 22, 2019, Jewell entered a plea of guilty to the charge of violating

a protection order. The Licking County Municipal Court accepted the plea and sentenced

Jewell to 180 days in jail, suspended.
Licking County, Case No. 2019 CA 00023                                                    3


        {¶7} Jewell filed his Notice of Appeal of his conviction and sentence on April 19,

2019.

                                ASSIGNMENT OF ERROR

        {¶8} Jewell raises one Assignment of Error:

        {¶9} “THE TRIAL COURT ERRED IN GRANTING THE MOTION FOR

SUMMARY JUDGMENT OF DEFENDANT APPELLEE, JAMES JEWELL.

                                         ANALYSIS

        {¶10} In response to Jewell’s appeal of his March 22, 2019 conviction and

sentence for violation of a protection order, the State filed a Concession of Error on

October 7, 2019.

        {¶11} The State concedes that Jewell’s sole Assignment of Error should be

sustained, stating in its Concession of Error:

        The brief submitted by the appellant contained an order from domestic

        relations court denying the full protection order and ordering the

        expungement and deletion of the record “so that all other proceedings in

        this case shall be deemed to not have occurred.” Judgment Entry (Entry of

        Expungement) in case 2019 DR 00114. It also forbids the use of the records

        by persons and entities listed in the entry. Id. The date on the entry is March

        12, 2019, ten days prior to the appellant’s plea in this matter. Upon review

        of the language in the entry, the defendant should not have been convicted

        of the violation in this matter and the Appellee concedes the error.

        {¶12} Based upon the State’s concession, we hereby sustain the Assignment of

Error and reverse the March 22, 2019 conviction and sentence by the Licking County
Licking County, Case No. 2019 CA 00023                                                4


Municipal Court for violation of a protection order. Pursuant to App.R. 12(B), we render

judgment that the February 14, 2019 charge against James A. Jewell for violation of a

protection order is hereby dismissed.

                                    CONCLUSION

      {¶13} The judgment of the Licking County Municipal Court is reversed and final

judgment rendered pursuant to App.R. 12(B).

By: Delaney, J.,

Hoffman, P.J. and

Wise, John, J., concur.



                                        HON. PATRICIA A. DELANEY




                                        HON. WILLIAM B. HOFFMAN



                                        HON. JOHN W. WISE